  Case 8:21-cv-00098-JVS-JDE Document 27 Filed 04/13/21 Page 1 of 3 Page ID #:110

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 21-98 JVS(JDEx)                                         Date   April 13, 2021
 Title             Illann Power v. Freya Catherine Drohan


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Second Order to Show Cause Regarding Subject
                        Matter Jurisdiction

       The Court has reviewed the filing by Plaintiff Illann Power (“Power”) in response
to this Court’s previous order to show cause regarding subject matter jurisdiction. ECF
No. 25. The Court also notes that Power has filed a notice with the Court changing his
address on record with the Court. ECF No. 26.

       Power must file with the Court further evidence to show that he is domiciled in
California. The requirements for showing citizenship are as follows. To determine which
state an individual is a citizen of for purposes of diversity jurisdiction, the Court must
examine in which state the individual is “domiciled.” Lew v. Moss, 797 F.2d 747, 750
(9th Cir. 1986). “[D]omicile for purposes of diversity is determined as of the time the
lawsuit is filed.” Id. “[A] person is ‘domiciled’ in a location where he or she has
established a ‘fixed habitation or abode in a particular place, and intends to remain there
permanently or indefinitely.’” Id. at 749-50 (quoting Owens v. Huntling, 115 F.2d 160,
162 (9th Cir. 1940)). “The courts have held that the determination of an individual's
domicile involves a number of factors (no single factor controlling), including: current
residence, voting registration and voting practices, location of personal and real property,
location of brokerage and bank accounts, location of spouse and family, membership in
unions and other organizations, place of employment or business, driver’s license and
automobile registration, and payment of taxes.” Id. at 750.

      In his filing, Power provides the Court with several documents attached to his
unsworn statement. Those documents are 1) a California driver’s license issued in 2017
with a Santa Monica, CA address redacted; 2) three October 2020 Internal Revenue
Service notices addressed to Power at a West Hollywood, CA P.O. Box regarding relief
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
  Case 8:21-cv-00098-JVS-JDE Document 27 Filed 04/13/21 Page 2 of 3 Page ID #:111

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 21-98 JVS(JDEx)                                            Date    April 14, 2021
 Title          Illann Power v. Freya Catherine Drohan

from double taxation; and 3) a January 2019 marriage certificate for Power and
Defendant Freya Catherine Drohan (“Drohan”) that lists Power as having a Los Angeles
address. ECF No. 25 at 6-12, 17. Power has also changed his address with the Court from
a post office in Newport Beach, CA to the address of the Secretary of State’s office in
Sacramento, CA. See ECF No. 26.

       Power has failed to show domicile. Courts have held that P.O Boxes “certainly do
not indicate [a plaintiff’s] domicile for purposes of diversity jurisdiction.” Stassens v.
Stassens, 2019 WL 1651312, at *2 (D. Haw. April. 17, 2019). Moreover, as the Court has
previously noted, the Court’s doubt about Power’s citizenship stems from his use of a
New York address when suing Drohan in 2020. ECF No. 24; see also ECF No. 25 at 14
(September 2020 court filing listing Power’s address as 217 West 18th Street, New York,
NY 10011). The use of a New York address in 2020 is important because domicile is
determined as of the time this lawsuit was field, i.e., 2021. Lew, 797 F.2d at 750. The
only document that Power has submitted after September 2020 are the tax documents
which list a P.O. box as his address. As such, Power has failed to submit documents that
relate to most of the factors from Lew. Power’s driver’s license alone is insufficient to
show domicile, particular because it 1) is attached to a response that is not sworn under
penalty of perjury; 2) obscures Power’s address in Santa Monica; and 3) predates the
New York lawsuit by three years.

       As Power is proceeding pro per, the Court will give Power a second chance at
showing California citizenship. The Court understands that Power is concerned that
disclosure of his address would endanger his safety. ECF No. 25, ¶ 9. The Court
appreciates his concern, but the Court will not accept evidence on a key substantive issue,
jurisdiction, without divulging that evidence to Drohan.1 However, he may file such
evidence under seal. Power must submit evidence that satisfies the standard from Lew
and that is attached to a sworn declaration made under penalty of perjury that the
documents are true.

       The Court therefore ORDERS Power to provide the Court with evidence that he is
a citizen of California and not New York. Failure to do so in 14 days will result in this
Court dismissing this case for lack of subject matter jurisdiction pursuant to Federal

         1
          He may be entitled to a domestic restraining order, relief available in state court, but not this
Court.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                    Page 2 of 3
  Case 8:21-cv-00098-JVS-JDE Document 27 Filed 04/13/21 Page 3 of 3 Page ID #:112

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 21-98 JVS(JDEx)                                         Date     April 14, 2021
 Title          Illann Power v. Freya Catherine Drohan

Rules of Civil Procedure 12(b)(1) and 12(h)(3).

                 IT IS SO ORDERED.


                                                                                             :     0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                    Page 3 of 3
